Citation Nr: 0836594	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability (to include manic depressive disorder 
and bipolar disorder) other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to March 
1966; and from January 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2004, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in January 2006.  The veteran 
presented testimony at a Board hearing in June 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that an October 2005 rating decision denied 
service connection for post traumatic stress disorder (PTSD).  
When the veteran filed his January 2006 substantive appeal 
(VA Form 9) in regards to his claims for service connection 
for manic depressive disorder and bipolar disorder, he also 
expressed disagreement with the denial of service connection 
for PTSD.  The Board construes this as a timely notice of 
disagreement.  The RO has not issued a statement of the case 
in regards to the PTSD issue.  Thus the Board must remand 
that issue so that the RO can send the veteran a statement of 
the case, and to give him an opportunity to perfect an appeal 
of the PTSD issue such by thereafter filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue is therefore being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.

In view of the above, the following decision of the Board 
only addresses entitlement to service connection for an 
acquired psychiatric disability other than PTSD.  As noted in 
the preceding paragraph, the PTSD issue is not presently in 
appellate status and is being remanded to the RO for 
appropriate action.  


FINDING OF FACT

A psychiatric disability (to include manic depressive 
disorder and bipolar disorder) other than PTSD was not 
manifested during the veteran's active duty service or for 
many years after service, nor is any such disability 
otherwise related to service.


CONCLUSION OF LAW

A psychiatric disability (to include manic depressive 
disorder and bipolar disorder) other than PTSD was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the RO sent the veteran a March 2006 
correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the veteran with 
a VA examination for the purposes of determining the etiology 
of his psychiatric disabilities.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. The standards of McLendon are 
not met in this case as the evidence of record fails to 
suggest that psychiatric disabilities, first reported many 
years post service, had their onset in service or are 
otherwise related thereto.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified that he served in Vietnam from 
September 1968 through October 1968.  He also testified hat 
he served in Laos.  He believes that his depression is the 
result of fighting in Vietnam.  He stated that he was under 
attack and that he sustained a bayonet wound to the left 
hand; as well as a left knee injury.  He further testified 
that he received a Purple Heart in Pleiku; but stated that it 
is not on record.  He allegedly kept the Purple Heart in his 
house until the house flooded and the Purple Heart was lost.  
He testified that after Vietnam, he did not talk about his 
depression to anyone because he was told that it was to be a 
secret; and that talking about his experiences in Vietnam 
would result in him being sent to Leavenworth.  

The veteran testified that he sought treatment with Dr. T. 
almost immediately after service in 1969.  Dr. T. allegedly 
diagnosed the veteran with depression in the 1990s.  
Unfortunately, the veteran then testified that he cannot 
obtain those records.  The record was held open for 60 days 
following the hearing so that the veteran could make 
additional attempts to obtain private treatment records.  No 
evidence was submitted.  

The veteran's spouse testified that she met the veteran in 
November 1982.  She stated that he was taking Valium at the 
time.  She also testified that he would have episodes 
"almost like he blacked out."  He would allegedly wake up 
in the middle of the night reliving some horrific experience.    

The service medical records fail to reflect any findings 
attributed to a psychiatric disability.  The veteran's March 
1969 separation examination yielded normal psychiatric 
findings.  The examination also failed to show any indication 
of a bayonet wound to the veteran's hand.  The veteran 
completed a Report of Medical History in which he indicated, 
by checked box, that he did not have frequent trouble 
sleeping; depression or excessive worry; or nervous trouble 
of any sort.  He also failed to note any injury to his left 
hand.  He stated that his health was "good."  

The veteran underwent another VA examination in August 1970.  
Once again, there were no psychiatric or left hand 
disabilities noted.  He completed another Report of Medical 
History in which he once again indicated, by checked box, 
that he did not have frequent trouble sleeping; depression or 
excessive worry; or nervous trouble of any sort.  He also 
failed to note any injury to his left hand.  He stated that 
his health was "good."  

The veteran's DD 214 does not reflect any evidence that the 
veteran was engaged in combat; that he was ever stationed in 
Vietnam; or that he was awarded a Purple Heart.  It states 
that his specialty was that of an engine mechanic.  A 
performance evaluation from July 1968 to January 1969 (which 
would encompass the time the veteran was allegedly in 
Vietnam), indicates that he was stationed at Dobbins Air 
Force Base in Georgia.  It indicates that his duties as an 
engine mechanic were to perform line type maintenance, engine 
build up, P E Inspections, and removing and replacing engines 
and accessory components.  

However, the Board notes that a DD 214/215 Action Order dated 
January 2008 confirms that the veteran spent two months in 
Pleiku, Vietnam from September 1968 to October 1968.  

An October 2001 hospital discharge summary reflects a past 
medical history of bipolar disorder.  The earliest post 
service medical records in the claims file reflecting 
treatment are dated January 2003 (34 years after service).  
They reflect that the veteran stated that his mood has been 
down and that he experiences great frustration that he is not 
able to do things he previously did.  He was diagnosed with 
bipolar disorder, type I.  A February 2003 outpatient 
treatment report states that the veteran is only now 
realizing how long he has been depressed.  

A June 2003 treatment report indicated that the veteran 
talked for the first time about his combat experiences in 
Vietnam.  He admitted that he has never told anyone about 
them; but that the memories have dramatically increased in 
the past two years after diagnosis of lymphoma.  He reported 
horrifically violent fighting after a firebase was overrun 
during the Tet offensive.  He stated that fighting was hand 
to hand; that he received a bayonet wound to the left hand; 
and that two of his buddies were killed in battle.  He stated 
that he experiences visions of men whose guts were cut open 
and whose throats were slit.  He was diagnosed with bipolar 
disorder and chronic, severe, PTSD.  An August 2003 treatment 
report states that the veteran will get a week of depression 
but then it will go away.  The veteran also reported at this 
time that he sometimes has dreams about his military 
experiences.  

The Board notes that the service medical records show no 
findings attributed to a psychiatric disability (to include 
manic depressive disorder or bipolar disorder).  Moreover, 
the lack of any post-service medical records until January 
2003 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that there is no evidence of a disability in 
service or for decades after service.  There is no medical 
nexus indicating that the veteran's psychiatric disabilities 
are linked to service (nor could there be, given the lack of 
any findings in the service medical records). Therefore, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a psychiatric disability (to 
include manic depressive disorder and bipolar disorder) must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric 
disability (to include manic depressive disorder and bipolar 
disorder) other than PTSD is not warranted.  The appeal is 
denied.  


REMAND

As noted in the introduction, an October 2005 RO rating 
decision denied service connection for PTSD.  In January 
2006, the veteran filed a VA Form 9 that the Board construes 
as a notice of disagreement.  However, since a statement of 
the case has not yet been issued, a remand for this action is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement 
to service connection for PTSD, the RO 
should take appropriate action pursuant 
to 38 C.F.R. § 19.26, including issuance 
of a statement of the case, so that the 
veteran may have an opportunity to 
complete and appeal by filing a timely 
substantive appeal if he so desires.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN. S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


